 



Exhibit 10.2
(CELANESE LOGO) [y37318y3731800.gif]
AGREEMENT AND GENERAL RELEASE
     Celanese Corporation and its Affiliates (Employer), 1601 West LBJ Freeway,
Dallas, Texas 75234 and Lyndon Cole, his heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Employee”), agree that:

1.   Last Day of Employment; Transition Period. The last day of full-time
employment with Employer is December 31, 2007. On or about July 24, 2007,
Employee will resign as President of Ticona. Employee will cooperate with the
new President of Ticona to transition responsibilities and also work on special
projects as determined by Employer. Employee will resign from Celanese on
December 31, 2007.

2.   Consideration. In consideration for signing this Agreement and General
Release and compliance with the promises made herein, Employer and Employee
agree:

  a.   Retention on Payroll. The Employer will retain Employee on the payroll
until December 31, 2007.     b.   2007 Bonus. Employer will pay Employee his
2007 Target bonus of $560,000 (80% of Base Salary of $700,000) in March 2008
when other management bonuses are paid.     c.   Stock Options. In addition to
the stock options that have previously vested, Employee will vest in the Time
Options for 2007 on December 31, 2007. The Performance Options for 2007 will be
based on Employer’s actual financial results for 2007 determined in early 2008.
The Time and Performance Options that would have vested in 2008 and 2009 will be
forfeited.     d.   Deferred Compensation. Employee will be paid the amounts
earned under the Celanese Deferred Compensation Plan for 2007 based upon
Employer’s actual financial results for 2007 which will be determined in early
2008. The Deferred Compensation amounts that would have been payable for 2008
and 2009 will be forfeited.     e.   Company Benefit Plans. All other normal
company programs (e.g., medical, dental and life insurance, LTD, 401K
contributions, etc.) will continue up to December 31, 2007.     f.   Employment
Agreement Severance and Non-Competition. Employer will pay to Employee 12 months
of severance payments as described in Section 7(c) of the Employment Agreement
between Employer and Employee dated February 17, 2005. Employee will be bound by
the non-competition provisions of Section 8 of the Employment Agreement until
December 31, 2008.     g.   Return of Company Property. Employee will surrender
to company on his last day of employment, all company materials, including, but
not limited to his company car, laptop computer, phone, credit card, calling
cards, etc. Employee will be responsible for resolving any outstanding balances
on the Company credit card.

1



--------------------------------------------------------------------------------



 



  h.   Pension Plan. Employee shall be entitled to all rights and benefits of
the Celanese AG Pension Plan for service through December 31, 2007.     i.  
Section 409A of the Internal Revenue Code. Employer and Employee will cooperate
to avoid making any deferred compensation or severance payments prior to July 1,
2008 if such payment would trigger a surtax under Section 409A.     j.  
Consulting Agreement. Employer and Employee will enter into a consulting
agreement for services after December 31, 2007 upon terms that are mutually
acceptable to each party.

3.   No Consideration Absent Execution of this Agreement. Employee understands
and agrees that he would not receive the monies and/or benefits specified in
Paragraph 2 above, except for his execution of this Agreement and General
Release and the fulfillment of the promises contained herein.

4.   General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Employer”), of and from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against Employer as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:

  •   Title VII of the Civil Rights Act of 1964, as amended;     •   The Civil
Rights Act of 1991;     •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •   The Employee Retirement Income Security Act of
1974, as amended;     •   The Immigration Reform and Control Act, as amended;  
  •   The Americans with Disabilities Act of 1990, as amended;     •   The Age
Discrimination in Employment Act of 1967, as amended;     •   The Workers
Adjustment and Retraining Notification Act, as amended;     •   The Occupational
Safety and Health Act, as amended;     •   The Sarbanes-Oxley Act of 2002;     •
  The Texas Civil Rights Act, as amended;     •   The Texas Minimum Wage Law, as
amended;     •   Equal Pay Law for Texas, as amended;     •   The New Jersey Law
Against Discrimination     •   The New Jersey Family Leave Act     •   The New
Jersey Conscientious Employee Protection Act     •   The New Jersey Wage Payment
Law     •   The New Jersey Wage and Hour Law     •   Any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance;     •   Any public policy, contract, tort, or common
law; or     •   Any claim for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

2



--------------------------------------------------------------------------------



 



5.   Affirmations. Employee affirms that he has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should he or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge with the EEOC, civil action, suit or legal
proceeding against Employer involving any matter occurring at any time in the
past, Employee will not seek or accept any personal relief (including, but not
limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.       Employee further affirms that he has
reported all hours worked as of the date of this release and has been paid
and/or has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which he may be entitled and that no other leave
(paid or unpaid), compensation, wages, bonuses, commissions and/or benefits are
due to him, except as provided in this Agreement and General Release. Employee
furthermore affirms that he has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act.

6.   Confidentiality. Employee and Employer agree not to disclose any
information regarding the existence or substance of this Agreement and General
Release, except to his spouse, tax advisor, and an attorney with whom Employee
chooses to consult regarding his consideration of this Agreement and General
Release.       Employee agrees and recognizes that any knowledge or information
of any type whatsoever of a confidential nature relating to the business of the
Company or any of its subsidiaries, divisions or affiliates, including, without
limitation, all types of trade secrets, client lists or information, employee
lists or information, information regarding product development, marketing
plans, management organization, operating policies or manuals, performance
results, business plans, financial records, or other financial, commercial,
business or technical information (collectively “Confidential Information”),
must be protected as confidential, not copied, disclosed or used other than for
the benefit of the Company at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee.
Employee further agrees not to divulge to anyone (other than the Company or any
persons employed or designated by the Company), publish or make use of any such
Confidential Information without the prior written consent of the Company,
except by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency.

7.   Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the state in which
Employee was employed at the time of his last day of employment without regard
to its conflict of laws provision. In the event the Employee or Employer
breaches any provision of this Agreement and General Release, Employee and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.

3



--------------------------------------------------------------------------------



 



8.   Nonadmission of Wrongdoing. The parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at anytime for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.

9.   Non-Disparagement. Employee agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, Employer, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Employer’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Employee, his reputation
and/or his business.

10.   Injunctive Relief. Employee agrees and acknowledges that the Employer will
be irreparably harmed by any breach, or threatened breach by him of this
Agreement and that monetary damages would be grossly inadequate. Accordingly, he
agrees that in the event of a breach, or threatened breach by him of this
Agreement Employer shall be entitled to apply for immediate injunctive or other
preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.

11.   Review Period and Compensation Committee Approval. Employee is hereby
advised that he has up to twenty-one (21) calendar days to review this Agreement
and General Release and to consult with an attorney prior to execution of this
Agreement and General Release. Employee agrees that any modifications, material
or otherwise, made to this Agreement and General Release do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period. This Agreement is subject to approval by the Compensation Committee of
the Board of Directors.

12.   Revocation Period. In the event that Employee elects to sign and return to
Employer a copy of this Agreement, he has a period of seven (7) days (the
“Revocation Period”) following the date of such return to revoke this Agreement,
which revocation must be in writing and delivered to Employer within the
Revocation Period. This Agreement will not be effective or enforceable until the
expiration of the Revocation Period.

13.   Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

14.   Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior obligation
of the Employer to the Employee. Employee acknowledges that he has not relied on
any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this Agreement and General Release,
except for those set forth in this Agreement and General Release.

15.   HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

4



--------------------------------------------------------------------------------



 



INWITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below.

                 
 
                Lyndon Cole   Celanese Corporation    
 
               
By:
  /s/ Lyndon Cole   By:   /s/ David Weidman    
 
               
 
               
Date:
  July 5, 2007   Date:   July 5, 2007    

5